DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 and 4-14 are currently pending in this application.
	Claims 1 and 8-9 are amended as filed on 03/03/2021.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suila et al. (Pre-Grant Publication No. US 2002/0194303 A1), hereinafter Suila, in view of Hao et al. (Pre-Grant Publication No. US 2015/0134724 A1), hereinafter Hao, in view of Bijwaard et al. (Pre-Grant Publication No. US 2010/0211689 A1), hereinafter Bijwaard, and in further view of Gonder et al. (Pre-Grant Publication No. US 2014/0282777 A1), hereinafter Gonder.

2.	With respect to claims 1 and 8, Suila taught an information delivery apparatus for distributing information to a plurality of communication terminals (0074, lines 1-10, where the different output devices are the different terminals), the information delivery apparatus comprising: a terminal-information memory unit for storing terminal information of the plurality of communication terminals serving as information delivery destinations (claim 27, lines 1-10 and figure 7, where the figure contains information for determining broadcasting techniques for different devices), the terminal information including a unicast IP address for each of the plurality of communication terminals (0072, lines 1-21 and 0075, lines 10-20, where the broadcast cells are network segments); an address-type-selection-information memory unit for storing address type selection information, which is for selecting an IP address type from among a broadcast address type and a unicast address type, for a plurality of IP network segments (figure 7, items 715 and 725, and wherein the unicast and multicast address types can be seen in paragraphs 0072 and 0075); wherein, after receiving the transmission data, the transmission-address determination unit determines whether to use the one or more unicast IP addresses or the broadcast IP address for transmission by the transmission unit for each of the IP network segments based on operations including reading, from the terminal-information memory unit, unicast addresses of communication terminals, among the plurality of communication terminals, serving as delivery request sources corresponding to the transmission data, to obtain the terminal information (0072, lines 
However, Suila did not explicitly state a transmission-address determination unit for receiving transmission data to transmit to one or more of the plurality of communication terminals, and for determining address information to be applied, among the broadcast address and one or more unicast addresses of the plurality of communication terminals, based on the terminal information in the terminal-information memory unit and the address type selection information in the address-type-selection-information memory unit; and a transmission unit for transmitting the information by using the address information determined by the transmission-address determination unit. On the other hand, Hao did teach a transmission-address determination unit for receiving transmission data to transmit to one or more of the plurality of communication 
However, Suila did not explicitly state that the address-type selection information included, for each of the plurality of IP network segments, at least a broadcast IP address and a threshold value for switching from a unicast-type transmission to a broadcast-type transmission, wherein a predetermined group of bits of each broadcast IP address defines a network segment, such that different bit values in the predetermined group of bits correspond to different IP network segments.  On the other hand, Bijwaard did teach that the address-type selection information included, for each of the plurality of IP network segments, at least a broadcast IP address and a threshold value for switching from a unicast-type transmission to a broadcast-type transmission, 
However, Suila did not explicitly state wherein if the transmission-address determination unit determines, based on the comparing resulting in an indication that the number of transmission destinations is greater than the threshold value, that the broadcast IP address is to be used for transmission by the transmission unit, the transmission unit transmits the transmit data in a network layer to an IP network segment of the different IP network segments corresponding to the predetermined group of bits using directed broadcasting, and transmits the transmit data to others of the different IP network segments using unicast addresses and wherein if the transmission-address determination unit determines, based on the comparing resulting in an indication that the number of transmission destinations is smaller than the threshold value, the transmission unit transmits the transmit data to the plurality of st and 2nd stream maintain the unicast for the other network segments.  Likewise, 0128 shows the threshold for multicast stream and 0080 shows that the transmission can be local or remote.  Remote transmission would utilize the network layer), and wherein if the transmission-address determination unit determines, based on the comparing resulting in an indication that the number of transmission destinations is smaller than the threshold value, the transmission unit transmits the transmit data to the plurality of communication terminals using the one or more unicast IP addresses (0128 shows the threshold for multicast stream).  Both of the systems of Suila and Gonder are directed towards systems for broadcasting messages and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Suila, to utilize selecting broadcasting or unicasting, based on threshold value or participants, as taught by Gonder, in order to maximize efficiency by transmitting messages with the determined most efficient methods.

5.	As for claim 6, it is rejected on the same basis as claim 1.  In addition, Suila taught wherein the information includes video information (0072, lines 7-9).  

6.	As for claim 7, it is rejected on the same basis as claim 1.  In addition, Suila taught wherein the information includes sound information (0072, lines 7-9).  

7.	As for claim 14, it is rejected on the same basis as claim 1.  In addition, Bijwaard taught wherein the address-type-selection-information memory unit stores address-type selection information for the plurality of network segments (0056-0057, wherein this teaches that the common network segments are grouped so that the system can provide the data in the stated efficient manner.  Accordingly, the efficient manner is the optimization criteria which is used for selecting the unicast or multicast in accordance with 0026, lines 1-9, and wherein the optimization criteria includes the threshold of the given plurality of users in accordance with 0050, lines 1-19), the address-type selection information for each of the plurality of IP network segments includes a segment number of each IP network segment, a netmask associated with each IP network segment (0056-0057, wherein this teaches that the common network segments are grouped so that the system can provide the data in the stated efficient manner.  Accordingly, the efficient manner is the optimization criteria which is used for selecting the unicast or multicast in accordance with 0026, lines 1-9, and wherein the optimization criteria includes the threshold of the given plurality of users in accordance with 0050, lines 1-19), and wherein each netmask includes a first portion corresponding to a network .

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suila, in view of Hao, in view of VanderZee (Pre-Grant Publication No. US 2015/0244611 A1), in view of Bijwaard, and in further view of Gonder.

7.	With respect to claim 9 Suila taught an information delivery system in which an information delivery apparatus distributes information to a plurality of communication terminals (0074, lines 1-10, where the different output devices are the different terminals), wherein the information delivery apparatus includes a terminal-information memory unit for storing terminal information of the plurality of communication terminals serving as information delivery destinations (claim 27, lines 1-10 and figure 7, where the figure contains information for determining broadcasting techniques for different devices), an address-type-selection-information memory unit for storing address type selection information, which is for selecting an address type, for one network segment or each of a plurality of network segments (figure 7, items 715 and 725); wherein the 

	However, the combination of Suila and Hao did not explicitly state receiving the distributed information without distinguishing an address type of the information.  On the other hand, VanderZee did teach receiving the distributed information without distinguishing an address type of the information (0015, lines 1-7).  Both the systems of Suila and VanderZee are directed towards managing delivery of information via both unicast and multicast broadcasting and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Suila, to utilize ignoring address types, as taught by VanderZee, in order to improve the system’s efficiency by allowing the system to receive the all addresses.
However, Suila did not explicitly state that the address-type selection information included, for each of the plurality of IP network segments, at least a broadcast IP address and a threshold value for switching from a unicast-type transmission to a broadcast-type transmission, wherein a predetermined group of bits of each broadcast IP address defines a network segment, such that different bit values in the predetermined group of bits correspond to different IP network segments.  On the other hand, Bijwaard did teach that the address-type selection information included, for each of the plurality of IP network segments, at least a broadcast IP address and a threshold value for switching from a unicast-type transmission to a broadcast-type transmission, wherein a predetermined group of bits of each broadcast IP address defines a network segment, such that different bit values in the predetermined group of bits correspond to different IP network segments (0056-0057, wherein this teaches that the common 
However, Suila did not explicitly state wherein if the transmission-address determination unit determines, based on the comparing resulting in an indication that the number of transmission destinations is greater than the threshold value, that the broadcast IP address is to be used for transmission by the transmission unit, the transmission unit transmits the transmit data in a network layer to an IP network segment of the different IP network segments corresponding to the predetermined group of bits using directed broadcasting, and transmits the transmit data to others of the different IP network segments using unicast addresses and wherein if the transmission-address determination unit determines, based on the comparing resulting in an indication that the number of transmission destinations is smaller than the threshold value, the transmission unit transmits the transmit data to the plurality of communication terminals using the one or more unicast IP addresses.  On the other hand, Gonder did teach wherein if the transmission-address determination unit determines, based on the comparing resulting in an indication that the number of st and 2nd stream maintain the unicast for the other network segments.  Likewise, 0128 shows the threshold for multicast stream and 0080 shows that the transmission can be local or remote.  Remote transmission would utilize the network layer), and wherein if the transmission-address determination unit determines, based on the comparing resulting in an indication that the number of transmission destinations is smaller than the threshold value, the transmission unit transmits the transmit data to the plurality of communication terminals using the one or more unicast IP addresses (0128 shows the threshold for multicast stream).  Both of the systems of Suila and Gonder are directed towards systems for broadcasting messages and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Suila, to utilize selecting broadcasting or unicasting, based on threshold value or participants, as taught by Gonder, in order to maximize efficiency by transmitting messages with the determined most efficient methods.

8.	As for claims 10 and 13, they are rejected on the same basis as claim 1.  In addition, Hao taught a communication terminal for receiving information distributed by 
	However, the combination of Suila and Hao did not explicitly state receiving the distributed information without distinguishing an address type of the information.  On the other hand, VanderZee did teach receiving the distributed information without distinguishing an address type of the information (0015, lines 1-7).  Both the systems of Suila and VanderZee are directed towards managing delivery of information via both unicast and multicast broadcasting and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Suila, to utilize ignoring address types, as taught by VanderZee, in order to improve the system’s efficiency by allowing the system to receive the all addresses.

9.	As for claim 11, it is rejected on the same basis as claim 10.  However, Hao did not explicitly state wherein the reception unit receives the information by distinguishing a transmission-source address added to the received information.  On the other hand, Suila did teach wherein the reception unit receives the information by distinguishing a transmission-source address added to the received information (claim 83, where TCP contains the source address and it is distinguished, at least, by the use of SYN ACK packets being transmitted).  Both the systems of Suila and Hao are directed towards managing delivery of information via both unicast and multicast broadcasting and 

10.	As for claim 12, it is rejected on the same basis as claim 10.  However, Hao did not explicitly state wherein the reception unit receives the information by distinguishing a port number added to the received information.  On the other hand, Suila did teach wherein the reception unit receives the information by distinguishing a port number added to the received information (claim 83, where TCP contains the source address and it is distinguished, at least, by the use of SYN ACK packets being transmitted.  Likewise, the port numbers are part of the TCP process starting from TCP bit 0, octet 0).  Both the systems of Suila and Hao are directed towards managing delivery of information via both unicast and multicast broadcasting and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Hao, to utilize basic internet communication protocols, as taught by Suila, in order to utilize the best available transmission methods that are current to the time of transmission.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suila, in view of Hao, in view of Bijwaard, in view of Gonder, and in further view of Warrick et al. (Pre-Grant Publication No. US 2013/0305320 A1), hereinafter Warrick.

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suila, in view of Hao, in view of Bijwaard, in view of Gonder, and in further view of Ng et al. (Patent No. US 9,503,276 B2), hereinafter Ng.

12.	As for claim 5, it is rejected on the same basis as claim 1 However, the combination of Suila and Hao did not explicitly state wherein the address-type-selection-information memory unit stores information also including a port number as the address type selection information, wherein the terminal-information memory unit stores information also including a reception port number as the terminal information, and wherein the transmission unit transmits the information by using the address information determined by the transmission-address determination unit and the port number.  On the other hand, Ng did teach wherein the address-type-selection-information memory unit stores information also including a port number as the address type selection information, wherein the terminal-information memory unit stores information also including a reception port number as the terminal information, and wherein the transmission unit transmits the information by using the address information determined by the transmission-address determination unit and the port number (column 7, lines 10-17).  However, Both the systems of Suila and Ng are directed towards multicasting and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Suila, to utilize a selecting addresses based on port numbers, as taught by Ng, in order to more easily identify the different devices.    
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

13.	The applicant argues the Hellhake, Chen, and Eastlake.  However, Chen and Eastlake have not been applied to the rejection & Hellhake has been replaced with the newly applied Gonder reference and is thus, moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Abhik Majumdar et al. (Multicast & Unicast Real-Time Video Streaming)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452